                Case 3:19-cv-00107-MMD-WGC Document 53 Filed 10/30/19 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


REBEKAH CHARLESTON; ANGELA
DELGADO-WILLIAMS; and LEAH
ALBRIGHT-BYRD,
                                                             JUDGMENT IN A CIVIL CASE
                             Plaintiffs,
v.                                                           Case No. 3:19-cv-00107-MMD-WGC
STATE OF NEVADA; STEVE SISOLAK,
in his capacity as Governor of the State of
Nevada; and the LEGISLATURE OF THE
STATE OF NEVADA,

                             Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

 X       Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

                IT IS ORDERED AND ADJUDGED that Defendants’ motions to dismiss (ECF No. 22, 31)
are granted under Fed. R. Civ. P. 12(b)(1) because Plaintiffs fail to demonstrate that the Court has standing to
exercise jurisdiction over this matter. The Court does not address any other grounds upon which Defendants
sought dismissal.


         Date: October 30, 2019                               DEBRA K. KEMPI__
                                                             Clerk



                                                              /s/ D.R. Morgan
                                                             Deputy Clerk
